Citation Nr: 1046464	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-22 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a 
left ankle disability.

2.  Entitlement to service connection for a low back disability, 
including as secondary to the service-connected left ankle 
disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 
1989 to February 1992.

This appeal to the Board of Veterans' Appeals (Board) is from a 
March 2008 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee, which denied 
the Veteran's claim for service connection for a low back 
disability.  This appeal is also from a July 2008 rating decision 
that granted his claim for service connection for a left ankle 
disability and assigned an initial 10 percent rating.  He 
appealed for a higher initial rating.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999). 

The Veteran also filed a Notice of Disagreement (NOD) regarding 
five other claims addressed in an even more recent April 2009 RO 
rating decision - for increased ratings for his posttraumatic 
stress disorder (PTSD), right knee disability, and left knee 
disability, and for service connection for residuals of a left 
shoulder strain and a bilateral (right and left) hip condition.  
On January 27, 2010, the RO sent him a Statement of the Case 
(SOC) concerning these other claims.  The RO also sent him a 
Supplemental SOC (SSOC) on January 27, 2010, addressing the two 
claims he already had perfected an appeal concerning - namely, 
for a higher initial rating for his left ankle disability and for 
service connection for his low back disability.  In February 
2010, he submitted a letter referring to the January 27, 2010, 
decision mainly addressing his left ankle claim, although it does 
mention his knee disability as being secondary to his left ankle 
disability.  It made no mention of his PTSD, left shoulder or 
bilateral hip claims.  The March 2010 statement from his 
representative, on VA Form 646, addressed only the claims 
concerning the initial rating for the left ankle disability and 
for service connection for the low back disability.  As the 
February 2010 letter lacks the specificity to be considered a 
Substantive Appeal concerning the five other claims discussed in 
the January 27, 2010 SOC, the Board is not considering these 
other claims in this appeal.  38 C.F.R. § 20.202 (2010).  The 
Board has this discretionary authority, absent the perfection of 
a timely appeal concerning these other claims.  
See Percy v. Shinseki, 23 Vet. App. 37 (2009)

Because, however, the claim for service connection for a low back 
disability requires further development, the Board is remanding 
this claim to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  Whereas the Board is going ahead and deciding 
the claim for a higher initial rating for the left ankle 
disability.

FINDING OF FACT

The Veteran's left ankle disability is manifested by painful 
motion to 15 degrees of dorsiflexion and plantar flexion with 
evidence of instability or deformity.


CONCLUSION OF LAW

The criteria are met for a higher initial rating of 20 percent, 
though no greater rating, for the left ankle disability.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Code (DC) 5271 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a SOC or SSOC, such that 
the intended purpose of the notice is not frustrated and the 
Veteran is given an opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  


Thus, it is clear from the Supreme Court's analysis that, while 
the Veterans Court may conclude generally that a specific type of 
error is more likely to prejudice an appellant, the error must 
nonetheless be examined in the context of the facts of the 
particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

The Veterans Court further held in Vazquez-Flores v. Peake that, 
for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate the 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability and the effect that such 
worsening or increase has on the claimant's employment and daily 
life.  



On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.

It also since has been held in Vazquez-Flores v. Shinseki, No. 
05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010), that after a 
notice error, such as failing to inform the Appellant to submit 
evidence demonstrating the effect that a worsening of the 
disability has on employment, is found in an increased rating 
claim, the Appellant's burden to demonstrate prejudice, at the 
Veterans Court (CAVC) level, does not shift to VA unless notice 
is not provided at all.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in November 2005 
and April 2006.  These letters informed him of the evidence 
necessary to substantiate his claim for service connection for a 
left ankle disability and apprised him of his and VA's respective 
responsibilities in obtaining this supporting evidence.

In cases, as here, where the claim arose in another context, 
namely, the Veteran trying to establish his underlying 
entitlement to service connection, and this claim since has been 
granted and he has appealed a downstream issue such as the 
initial disability rating assigned, the underlying claim has been 
more than substantiated - it has been proven, thereby rendering 
§ 5103(a) notice no longer required because the initial intended 
purpose of the notice has been fulfilled.  See Goodwin v. Peake, 
22 Vet. App. 128 (2008).  In this circumstance, rather than 
providing additional VCAA notice concerning a "downstream" 
element of the claim, such as regarding the initial disability 
rating assigned, the provisions of 38 U.S.C.A. § 7105(d) 
require VA to issue a SOC if the disagreement concerning the 
downstream issue is not resolved.  See also Dunlap v. Nicholson, 
21 Vet. App. 112 (2007); VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 
(May 5, 2004).  And, here, the RO provided this necessary SOC, 
citing the statutes and regulations governing the assignment of 
the initial rating and discussing the reasons and bases for not 
assigning a higher initial rating.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical and 
other records that he identified.  He was also examined for VA 
compensation purposes in May 2008 and April 2009.  These 
examination reports and medical and other evidence on file 
contain the information needed to assess the severity of his left 
ankle disability, the determinative issue.  38 C.F.R. §§ 3.327, 
4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA.

II.  Whether the Veteran is Entitled to a Higher Initial Rating 
for his Left Ankle Disability

A.	Schedular Rating

In July 2008, the RO granted service connection for a left ankle 
sprain with degenerative changes and assigned an initial 10 
percent rating.  The Veteran appealed for a higher initial 
rating, alleging this disability is more severe.  For the reasons 
and bases discussed below, the Board finds that it is and 
warrants a higher 20 percent rating, though no greater rating.



Disability ratings are determined by applying VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
already has been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, when, as here, the Veteran has appealed his initial 
rating, the Board must consider whether the rating should be 
"staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  In other words, where the evidence contains factual 
findings demonstrating distinct time periods in which the 
service-connected disability exhibited diverse symptoms meeting 
the criteria for different ratings during the course of the 
appeal, the assignment of a staged rating would be necessary.  
The Court has more recently extended this practice even to claims 
that do not involve initial ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

When determining the severity of a musculoskeletal disability, 
which is at least partly rated on the basis of range of motion, 
VA must consider the extent the Veteran may have additional 
functional impairment above and beyond the limitation of motion 
objectively shown due to the extent of his pain/painful motion, 
limited or excess movement, weakness, incoordination, and 
premature/excess fatigability, etc., particularly during times 
when his symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  If, however, 
a Veteran is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 
and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  In addition to these types of symptoms, other 
considerations include whether there is swelling, deformity or 
atrophy from disuse.  38 C.F.R. § 4.45.

The Veteran's left ankle disability has been rated under DC 5010 
for arthritis due to trauma.  DC 5010 indicates the disability 
should be rated as degenerative arthritis under DC 5003.  DC 
5003, in turn, provides that degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate DCs for the specific joint or joints 
involved.  According to DC 5003, when limitation of motion would 
be noncompensable, i.e., 0 percent, under a limitation-of-motion 
code, but there is at least some limitation of motion, VA assigns 
a 10 percent rating for each major joint so affected, to be 
combined, not added.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Read together, DC 5003 
and 38 C.F.R. § 4.59 provide that painful motion due to 
degenerative arthritis, which is established by X-ray, is deemed 
to be limitation of motion and warrants the minimum rating for a 
joint, even if there is no actual limitation of motion.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Limitation of motion of the ankle is rated under DC 5271.  This 
code provides a 10 percent rating for moderate limitation and a 
20 percent rating for marked limitation of motion of the ankle.  
38 C.F.R. § 4.71a, DC 5271.  There is no higher rating under this 
code.

Words such as "moderate" and "marked" are not defined in the 
Rating Schedule.  And rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  However, 
that said, the Rating Schedule does provide some guidance by 
defining normal (i.e., full) range of motion of the ankle as from 
zero to 20 degrees 
of dorsiflexion and from zero to 45 degrees of plantar flexion.  
See 38 C.F.R. § 4.71a, Plate II (2010).



Applying these criteria to the facts of this case, the Board 
finds that the Veteran's left ankle disability should be rated 
higher - as 20-percent disabling.  The evidence supporting this 
conclusion is reports of two VA compensations examinations in May 
2008 and April 2009, private treatment records from W.J.J., M.D., 
and VA treatment records dated from February 2008 through 
December 2009.

The May 2008 VA examination found the Veteran's left ankle had 
range of motion from 0 to 15 degrees of dorsiflexion and from 0 
to 40 degrees of plantar flexion.  The examiner noted no 
additional limitation of motion on repetitive use.  The examiner 
observed tenderness to palpation and painful movement, but no 
instability, tendon abnormality or abnormal angulation.  The X-
rays showed mild soft tissue swelling laterally about this ankle 
with no acute bony abnormalities.  There was a tiny marginal 
osteophyte on the distal tibia and small plantar calcaneal spurs.

The private treatment records from W.J.J., M.D., dated from 
December 2006 to November 2008 show tenderness about the 
syndesmosis and anterior talofibular ligament and flexible pes 
planus on weight-bearing with weakness of the posterior tibialis 
tendon.  Dr. W.J.J. diagnosed a sprain of the lateral ligament 
complex and syndesmosis of the left ankle with posterior tibialis 
insufficiency.

The April 2009 VA examination found the Veteran's left ankle had 
range of motion from 0 to 15 degrees of dorsiflexion and from 0 
to 15 degrees of plantar flexion (so less plantar flexion than 
when examined the prior year, in May 2008).  The examiner noted 
no additional limitation of motion on repetitive use, however.  
There also was no joint swelling, effusion, tenderness or laxity.  
The examiner indicated the Veteran's left ankle disability had a 
limiting effect on his activities of daily living by causing a 
lack of stamina and pain.

A VA outpatient treatment record dated in December 2009 notes 
flattening of the left longitudinal arch of the left foot and 
mild swelling of the left ankle.  The examiner noted the 
ligaments appeared stable and that the Veteran did not have any 
subluxation of the peroneal tendon.  He indicated exercises and 
continued bracing of the ankle were needed, but no surgical 
intervention.

The Veteran's disability warrants the higher 20 percent rating 
because he has what amounts to "marked" (versus just 
"moderate") limitation of motion of this ankle.  While his 
dorsiflexion is just relatively marginally restricted to 15 
degrees, rather than the normal 20 degrees, he only has one third 
of normal plantar flexion; it, too, is only to 15 degrees, but 
rather than the normal 45 degrees.  See again 38 C.F.R. § 4.71, 
Plate II.  However, as he still has some range of motion in both 
of these directions, albeit limited especially on plantar 
flexion, he does not have ankylosis so as to, in turn, warrant 
assigning an even greater rating under DC 5270.  Ankylosis is 
stiffening or fixation of the joint as the result of a disease 
process, with fibrous or bony union across the joint.  Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated 
Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is 
"immobility and consolidation of a joint due to disease, injury, 
or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 
524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 
(1992) [citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  

The Veteran therefore is entitled to a higher, but at most, 20 
percent rating.  And since his disability has never been more 
than 20-percent disabling since the effective date of his award, 
there is no basis to "stage" this rating under Fenderson.

Since the Veteran now has the highest possible rating under DC 
5271, the Board will additionally consider whether he is entitled 
to still additional compensation for this disability on an extra-
schedular basis.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

B.	Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director of Compensation and Pension Service is authorized to 
approve an extra-schedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."

The question of an extra-schedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  And although the Board may not assign an extra-
schedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extra-schedular evaluation 
when the issue either is raised by the claimant or reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an extra-
schedular rating, the threshold factor for extra-schedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

Here, because the Board finds that the schedular rating of 20 
percent for the Veteran's left ankle disability adequately 
contemplates him for the extent and severity of his symptoms, 
including his chronic pain, referral to the Under Secretary for 
Benefits or the Director of Compensation and Pension Service for 
consideration of an extra-schedular evaluation is not required.  
In other words, there is no evidence this disability has caused 
marked interference with his employment, meaning above and beyond 
that contemplated by his now higher 20 percent schedular rating, 
or that it alternatively has required frequent periods of 
hospitalization so as to render impractical the application of 
the regular schedular standards.  See Thun.  Most, if not all, of 
the evaluation and treatment he has received for this disability 
has been on an outpatient basis, not as an inpatient, much less 
frequent inpatient.

Moreover, although the Veteran reports that his left ankle 
disability prevents him from standing for long periods and that 
he must sit down frequently at work, the record indicates he has 
been employed on a full-time basis in retail throughout the 
pendency of his appeal.  According to 38 C.F.R. § 4.1, generally, 
the degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  Indeed, in Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated 
that the disability rating, itself, is recognition that 
industrial capabilities are impaired.  So the Board does not have 
to refer this case for extra-schedular consideration. 
 See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

A higher 20 percent rating is granted for the left ankle 
disability, subject to the statutes and regulations governing the 
payment of VA compensation.




REMAND

The Veteran is also requesting service connection for a low back 
disability, including as secondary to his left ankle disability.  
This claim requires further development, including especially a 
medical nexus opinion to determine whether there is this posited 
cause-and-effect correlation between these disabilities.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must 
provide a medical examination in a service-connection claim when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  
See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  

Supporting medical evidence is needed to link the condition 
claimed with the service-connected disability, to in turn warrant 
granting service connection on this secondary basis.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. 
App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 
(1999).  But when determining whether a VA examination is 
required under 38 U.S.C. § 5103A(d)(2), the law requires 
competent evidence of a disability or symptoms of a disability, 
but does not require competent evidence of a nexus, only that the 
evidence indicates an association between the disability and 
service or a service-connected disability.  See Waters v. 
Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Veteran alleges that his service-connected left ankle 
disability has caused shortening of his left leg and a consequent 
limp, which in turn has put unnecessary stress and strain on his 
low back and resulted in his additional low back disability.  


The Veteran has recent diagnoses of chronic lumbar syndrome 
(Dr. W.J.J., November 2008) and lumbar spine strain (VA examiner, 
April 2009).  There also has been suggestion of a direct 
connection between this back condition and his military service.  
To wit, a November 2008 letter from M.L.P., M.S.N., states the 
Veteran's chronic back pain is related to his injury while in 
basic training.  So additional medical comment is needed 
concerning this possibility.

Accordingly, this claim is REMANDED for the following additional 
development and consideration:

1.  Schedule the Veteran for an appropriate 
VA compensation examination to determine the 
etiology of his low back disability.  

In particular, the examiner should indicate 
the likelihood (very likely, as likely as 
not, or unlikely) the Veteran's low back 
disability:  (1) initially manifested during 
his military service from October 1989 to 
February 1992; (2) if involving arthritis, 
alternatively manifested within the one-year 
presumptive period following service, i.e., 
prior to February 1993; or (3) that his 
service-connected left ankle disability 
either caused or has aggravated his low back 
disability.

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  
The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

The Veteran is hereby advised that failure to 
report for this schedular VA examination, 
without good cause, may have adverse 
consequences on his pending claim.

2.  Then readjudicate the claim for service 
connection for the low back disability in 
light of the additional evidence, including 
considering whether it is secondary to 
(caused or aggravated by) the already 
service-connected left ankle disability.  If 
the low back claim is not granted to the 
Veteran's satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to submit additional evidence 
and/or argument in response before returning 
the file to the Board for further 
consideration of this claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


